                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         FRANCISCO JAVIER ZARAGOZA,
                                   6                                                        Case No. 19-cv-04272-YGR (PR)
                                                          Plaintiff,
                                   7
                                                   v.                                       ORDER OF DISMISSAL
                                   8
                                         CONWAY,
                                   9
                                                          Defendant.
                                  10

                                  11              On October 28, 2019, the Court issued an Order of Dismissal With Leave to Amend.

                                  12   Specifically, the Court granted Plaintiff twenty-eight days from the date of the Order to file an
Northern District of California
 United States District Court




                                  13   amended complaint to correct deficiencies in his original complaint. Plaintiff was warned that the

                                  14   failure to timely file an amended complaint would result in the dismissal of this action. The time

                                  15   for Plaintiff to file his amended complaint has passed, and no amended complaint has been filed.

                                  16   Taking into account the salient factors set forth in Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th

                                  17   Cir. 1992), the Court finds that dismissal is warranted under Federal Rule of Civil Procedure

                                  18   41(b).1 See Yourish v. Cal. Amplifier, 191 F.3d 983, 989, 992 (9th Cir. 1999) (affirming dismissal

                                  19   of action following plaintiff's failure to amend complaint after receiving leave to do so, where the

                                  20   interest in expeditious resolution of litigation, the court's management of its docket, and avoiding

                                  21   prejudice to defendants favored dismissal).

                                  22              Accordingly, IT IS HEREBY ORDERED that the complaint in the above-captioned

                                  23   action is DISMISSED.

                                  24
                                              1
                                  25              If and when Plaintiff is prepared to pursue his claims, he may file a new civil rights
                                       action. The limitations period to file a section 1983 action in California is two years, but it is
                                  26   tolled for up to two years during a continuous period of incarceration. See Silva v. Crain, 169 F.
                                       3d 608, 610 (9th Cir. 1999) (holding, pursuant to Cal. Civ. Proc. Code § 340(3), that the
                                  27   limitations period for filing a section 1983 action in California is one year); S.B. 688 (amending
                                       Cal. Civ. Proc. Code § 340(3) and adding section 335.1 to establish two-year residual limitations
                                  28   period for personal injury actions); Cal. Civ. Proc. Code § 352.1(a) (providing for an additional
                                       two years of tolling during a period of continual imprisonment).
                                   1          The Clerk of the Court shall terminate all pending motions and close the file.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 16, 2020

                                   4                                               _____________________________________
                                                                                   YVONNE GONZALEZ ROGERS
                                   5                                               United States District Court Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
